                                                                           Clerk’s Office
Case 1:21-cr-00037-EK-CLP Document 31 Filed 08/16/21 Page 1 of 2 PageID #: 228
                                                                           Filed Date:

                                                                                                    08/16/2021

                                                                                       U.S.
UNITED STATES DISTRICT COURT
                                                                                       DISTRICT
EASTERN DISTRICT OF NEW YORK
                                                                                       COURT
--------------------------------------------------------- X
UNITED STATES OF AMERICA                                                               EASTERN
                                                                   [PROPOSED] ORDER OF DISTRICT
                             -against-                                   REFERRAL      OF NEW
                                                                        21 CR 37 (EK)  YORK
EDUARD FLOREA                                                                          BROOKLYN
--------------------------------------------------------- X                            OFFICE
KOMITEE, District Judge:

        Whereas, the defendant in this matter has requested a change of plea hearing, and

pursuant to Section 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (the

“CARES Act”), Pub. L. No. 116-136, Chief Judge Brodie has issued Administrative Order 2020-

4-1, extending former Chief Judge Mauskopf’s Administrative Order 2020-13-3, which found

that “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . . . cannot be

conducted in person without jeopardizing public health and safety,” the parties have requested

that the plea hearing proceed by video conference. Under the Administrative Orders, felony

pleas may be conducted by video or telephone conference if (1) the defendant consents, and (2)

“judges in individual cases find, for specific reasons, that felony pleas . . . in those cases cannot

be further delayed without serious harm to the interests of justice.” Admin. Order 2020-13-3 at

3.

        Accordingly, the court finds that, due to the global COVID-19 pandemic, a felony plea

pursuant to Fed. R. Crim. P. 11 cannot be conducted in person without seriously jeopardizing the

health and safety of the public, and considering the defendant’s decision to plead guilty, an

indefinite delay of the plea in this case may result in serious harm to the interests of justice.

Therefore, with defendant’s consent after consultation with counsel, the court finds that a plea

hearing by video conference is warranted in this case. I hereby authorize the assigned magistrate
Case 1:21-cr-00037-EK-CLP Document 31 Filed 08/16/21 Page 2 of 2 PageID #: 229




judge to conduct a change of plea proceeding by video conference, or by telephone conference if

video conferencing is not reasonably available.

       The Clerk is directed to send copies of this Order to the parties either electronically

through the Electronic Case Filing (ECF) system or by mail.

       SO ORDERED.

Dated: Brooklyn, New York
       August 4, 2021
                                                     /s/ ERIC KOMITEE
                                                  Eric Komitee
                                                  United States District Judge
                                                  Eastern District of New York




                                                  2
